Title: To Thomas Jefferson from Aaron Vail, 12 May 1804
From: Vail, Aaron
To: Jefferson, Thomas


          
            Sir
            L’Orient 12 May 1804
          
          I take the liberty to recommend to your Excellency the bearer hereof Mr. James Vail my nephew, and to solicit your appointment of him to the place of commercial agent for the United States at in case of Mr. Pattersons declining to fill that office,   I have determined to establish him in a commercial house at that place in addition to mine here, and willing to pledge myself for his filling the office with zeal and respectability. I recommend him to your protection, and remain with great respect
          Your Excellencys Mt Obt Hble Sert.
          
            A. Vail
          
        